DALLAS, Circuit Judge.
The only controversy in this case was upon a question of fact, as to which the evidence was conflicting. It was therefore rightly submitted to the jury. I do not think that the communication in writing which the jurors made to the court disclosed that they failed to consider any part of the evidence, and it is certain that both in the general charge and hy the reply which was made to that communication they were distinctly instructed that it was their duty to consider the whole of it. The defendant’s rule for new trial is discharged.